                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                      (at Pikeville)

    ROBERT MARTIN,                                 )
                                                   )
           Plaintiff,                              )       Civil Action No. 7: 16-111-DCR
                                                   )
    V.                                             )
                                                   )
    NANCY A. BERRYHILL, Acting                     )       MEMORANDUM OPINION
    Commissioner of Social Security,               )           AND ORDER
                                                   )
           Defendant.                              )
                                       *** *** *** ***
         This matter is pending for consideration of Plaintiff Robert Martin’s motion for leave

to file an amended Complaint. [Record No. 28] Martin seeks to amend his Complaint to add

a claim alleging that the Administrative Law Judge and the Appeals Council were appointed

in violation of the Appointments Clause of Article II of the United States Constitution. Leave

to amend may be denied where the amendment would be futile. See Yuhasz v. Brush Wellman,

Inc., 341 F.3d 559 (6th Cir. 2003). As this Court recently explained in Blackburn v. Berryhill,

Ashland Civil Action No. 0: 17-120-DCR, these claims generally are forfeited if they are not

raised at the administrative level. Accordingly, the plaintiff’s motion for leave to amend will

be denied because there is no indication that he raised the Appointments-Clause argument

below.

         The plaintiff also seeks to allege that he has been denied due process based on lack of

access to his client file, which is “sitting in the seized Conn law office in Stanville, Kentucky.”

[Record No. 28-1, p. 5] However, while this appeal remains stayed pending the United States

Court of Appeals’ decision in Hicks v. Commissioner of Social Security, No. 17-5206, the

                                               -1-
 
Court has appointed Receivers to inventory and distribute the client files of former-attorney

Eric C. Conn. [See Lexington Criminal Action No. 5: 17-043-DCR, Record No. 78.] The

Receivers will file their first written report with the Court beginning December 1, 2018, and

every three months thereafter, subject to intervening orders. The United States has no further

obligation or responsibility with respect to the handling or disposition of the files.

Accordingly, the plaintiff’s request to amend his Complaint regarding access to his client file

is futile.

        Based on the foregoing, it is hereby

        ORDERED that the plaintiff’s motion for leave to amend [Record No. 28] is DENIED,

without prejudice. The Court will entertain a renewed motion for leave to amend if the plaintiff

is able to establish that he raised the Appointments-Clause challenge during the original

administrative proceeding.

        Dated: October 18, 2018.




                                                                                                    




                                               -2-
 
